DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed on August 24, 2022, claims 4, 11 and 14-19 have been canceled and claims 24-27 have been added. Accordingly, claims 1-3, 5-10, 12-13 and 20-27 are pending and under examination.
In view of the amendment filed on August 24, 2022, independent claims 1 and 8 have been amended. The amendment to independent claims 1 and 8 overcomes the rejection under 35 U.S.C § 102(a)(1) as being anticipated by Tal et al. (US 2012/0130410). Therefore, the rejection is hereby withdrawn.

Priority
This application is a continuation of International Application No.
PCT/JP2018/035315 filed on September 25, 2018, which claims priority to Japanese
Patent Application No. 2017-194059 filed on October 4, 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2016/0120570) in view of Tal et al. (US 2012/0130410).
 
Referring to claim 24, Kobayashi discloses a medical device (Fig. 14) configured to be inserted into a biological lumen to destroy an object in the biological lumen comprising: 
an elongated shaft 240 configured to be rotationally driven (para [0143]: “As illustrated in FIGS. 14 and 15, the treatment device 210 can include a cutting unit 220 which is expandable and contractible radially outward, a support portion 230 which supports the cutting unit 220, a drive shaft 240 which rotates the cutting unit 220, and a linear motion shaft 250 which adjusts a deformation amount of the cutting unit 220.”) the elongated shaft including a guide wire tubular body 280 (para [0154]: “The inner tube 280 is arranged inside the linear motion shaft 250, and is a tubular body which internally has a lumen 281 into which the filter device 30, a guidewire, or the like can be inserted.”); 
a drive unit (motor 96, drive gear 94 and driven gear 61 as shown in fig. 14 and disclosed in paragraph [0104]) configured to rotate the shaft; a rotatable breaking member 220 (Fig. 14 and paragraph [0143]) provided at a distal portion of the shaft; and 
a control unit 300 configured to control the rotation of the drive unit (para [0143]). 
Kobayashi discloses the invention substantially as claimed except for disclosing and wherein the control unit is configured to control the drive unit to repeat the rotation while interposing a stop of the rotation between rotations of the drive unit.
However, in the same field of endeavor, which is a medical device configured to be inserted into a biological lumen to destroy an object in the lumen, Tal discloses a control unit (drive circuit 52 or drive circuit 72) configured to control the rotation of the drive unit, and wherein the control unit is configured to control the drive unit to repeat the rotation while interposing a stop of the rotation between rotations of the drive unit (para [0035: “The motor 50 is controlled by a motor control and driver circuit 52 that is configured to periodically change the direction of rotation of the wire 32. Such a change in direction can be performed at defined time intervals such as one a second, ten times a second, etc., or the change in direction can be performed after a set number of rotations such as every five rotations, or with every rotation, or with fractions of a rotation if desired. Random or pseudo-random timing of rotation changes is also possible. Thus, a variety of rotational oscillation motions can be programmed or hard wired into the motor control and driver circuit 52.” (emphasis added). Examiner notes that in order for the motor to reverse the direction of rotation the motor must be stopped for an amount time then reverse the direction of rotation). Tal discloses the advantage of reversing of the direction of rotation is minimize the severity and duration of, and/or prevent entanglement of the cutter with the blood vessel (para [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have incorporated the teaching of Tal to the control unit 300 of  Kobayashi to minimize the severity and prevent entanglement of the cutter with the blood vessel.

Referring to claim 25, the modified system of Kobayashi discloses the medical device according to Claim 24, wherein the rotatable breaking member includes a plurality of wires 231 (Fig. 15, para [0145]).

Referring to claim 26, the modified system of Kobayashi discloses the medical device according to Claim 25, wherein the wires of the rotatable breaking member includes a projection portion (strut 41 as shown in Fig. 27A and Fig. 27B. Figures 5-6B shows strut 41 is on the outside of wires 50, thus, the strut 41 as shown in Fig. 27A also outside of wires 231).

Referring to claim 27, the modified system of Kobayashi discloses the medical device according to Claim 26, wherein the projection portion protrudes radially outward (strut 41 as shown in Fig. 27A and Fig. 27B. Figures 5-6B shows strut 41 is projected outward, thus, the strut 41 as shown in Fig. 27A also protruded radially outward).
 
Allowable Subject Matter
Claims 1-3, 5-10, 12-13 and 20-23 are allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771